AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)

 

 

 

 

 

 

Sheet 1
UNITED STATES DISTRICT COURT
Southern District of New York
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. )
ANTHONY NEVILLE Case Number: 18 CR 839(DAB)

USM Number: 75963-054

) XAVIER R. DONALDSON

) Defendant's Attorney
THE DEFENDANT:
| pleaded guilty to count(s) 2
(‘ pleaded nolo contendere to count(s)

which was accepted by the court.
C] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 USC 844(h) USE OF FIRE IN COMMISSION OF FEDERAL FELONY 9/17/2019 2
The defendant is sentenced as provided in pages 2 through 6 ofthis judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
_] The defendant has been found not guilty on count(s)
1 Count(s) 1 MI is [_J are dismissed on the motion of the United States.

 

_,,, itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

1/9/2020

 

Date of Imposition of Judgment

Pork A. Ratt

Signature of Judge

 

 

DEBORAH A. BATTS, U.S.D.J.

 

Name and Title of Judge

danvaury 10,2020

 

Date

 
AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

 

Judgment— Page 2 of Ge

DEFENDANT: ANTHONY NEVILLE
CASE NUMBER: 18 CR 839(DAB)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
The Defendant is sentenced to a term of imprisonment for 120 Months to run consecutively to any terms of imprisonment

currently imposed or to be imposed during the 120 Months.

Defendant is notified of his right to appeal.

| The court makes the following recommendations to the Bureau of Prisons:
The Court recommends to the Bureau of Prisons, that the defendant be permitted io participate in any anger
management, education and job oriented programs while in custody.

The Court also recommends the Defendant be designated in Central Florida.
¥| ‘The defendant is remanded to the custody of the United States Marshal.

i] The defendant shall surrender to the United Stafes Marshal for this district:

Cat [lam OF pm. on

 

{] as notified by the United States Marshal.

[i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[| before 2 p.m. on

 

[1 as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at » with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 of 6

DEFENDANT: ANTHONY NEVILLE
CASE NUMBER: 18 CR 839(DAB)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

3 Years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

L] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
A, C} You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
3. C] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. C] You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C, § 20901, ef seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (cheek if applicable)

7. E] You must participate in an approved program for domestic violence. (check if applicable)

NMG

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3B — Supervised Release

Judgment—Page 4 of 6

DEFENDANT: ANTHONY NEVILLE
CASE NUMBER: 18 CR 839(DAB)

ADDITIONAL SUPERVISED RELEASE TERMS

1.The Defendant shall pay a special assessment of $100.00 within 60 days of release from prison.

2. The Defendant shall be tested periodically at the direction of the Department of Probation for substance abuse. Should
the Department of Probation file a Petition for Violation of Supervised Release, the Department of Probation shall provide
the Court with necessary information about suitability and availability of residential and non-residential substance abuse
prevention programs, so the Court may determine whether and what kind of program is appropriate.

3. No fine is imposed.

4. The Defendant shall submit his person, residence, place of business, vehicle, or any other premises under his control to
search on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the
conditions of the release may be found. The search must be conducted at a reasonable time and in a reasonable manner.
Failure to submit to a search may be grounds for revocation. The Defendant shall inform any other residents that the
premises is subject to search pursuant to this condition.

5. The Defendant shall participate in mental health therapy and/or substance abuse program including anger management
as directed by the Department of Probation. The Court authorizes the release of available psychological and psychiatric
evaluations, including the presenience report, to any mental health treatment provider.

6. The Defendant is to report to the nearest Probation Office within 72 hours of release from imprisonment.

7. The Defendant shall be supervised in his district of residence. Although, this Court maintains jurisdiction over any
violations.

8. The Court gives notice to the Defendant that he is hereby ordered to pay restitution. The amount of that restitution is to
be determined within 90 days of today and will be set forth in the order of restitution submitted by the government and
signed by the Court.

9. The Defendant is to provide the Department of Probation with accurate, complete financial records upon request. The
Defendant shall submit full financial information to the Department of Probation as they direct and shall cooperate fully in
any investigation of his financial condition.

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 5 of 6
DEFENDANT: ANTHONY NEVILLE
CASE NUMBER: 18 CR 839(DAB)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ $ $ $

1 The determination of restitution is deferred until 4/8/2020 . An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination.

C1 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(r , all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(1 the interest requirement is waived forthe ] fine (1 restitution.

(1 the interest requirement forthe [.] fine ] restitution is modified as follows:

* Amy, Vicky, and Andy Child Porno raphy Victim Assistance Act of 2018, Pub. L, No, 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 6 of 6
DEFENDANT: ANTHONY NEVILLE
CASE NUMBER: 18 CR 839(DAB)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A (1 Lump sum payment of $ _ due immediately, balance due

f] not later than , OF
[] inaccordance with (] C, ££] D,  E,or CI F below; or

B 1 Payment to begin immediately (may be combined with (IC, LID,or  [_] F below); or

cC 1 Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (¢.g., 30 or 60 days) after the date of this judgment; or
D (C1 Payment in equal fe.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence fe.z., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [Payment during the term of supervised release will commence within (e.g, 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F Special instructions regarding the payment of criminal monetary penalties:
The defendant shall pay a special assessment of $100.00 within 60 days of release from imprisonment.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

11 = Joint and Several

Case Number ft
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number} Total Amount Amount if appropriate

1 The defendant shall pay the cost of prosecution.
C1 The defendant shall pay the following court cost(s):

C] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.

 
